United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3395
                                   ___________

Roderick White,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Tiffany Jones, CO-I, Maximum         *
Security Unit, ADC; John Glasscock, *       [UNPUBLISHED]
Lt., Maximum Security Unit, ADC,     *
                                     *
            Appellees.               *
                                ___________

                             Submitted: June 21, 2007
                                Filed: June 28, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Roderick White appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action for failure to state a claim. Upon de novo review, see
Koehler v. Brody, 483 F.3d 590, 596 (8th Cir. 2007), we conclude that dismissal was
proper, notwithstanding the liberal standard applied to pro se complaints, see Stone

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints are to be construed
liberally but must allege sufficient facts to support claims). Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-